In a proceeding pursuant to Business Corporation Law article 11 for judicial dissolution of Arcarian Systems, Ltd., the petitioners appeal, as limited by their brief, from stated portions of an order of the Supreme Court, Suffolk County (Henry, J.) dated November 7, 2005 which, inter alia, appointed a temporary receiver.
Ordered that the appeal is dismissed, without costs or disbursements.
CFLR 5526 provides that “[t]he record on appeal from an interlocutory judgment or any order shall consist of the notice of appeal, the judgment or order appealed from, the transcript, if any, the papers and other exhibits upon which the judgment or order was founded and any opinions in the case.”
We have repeatedly held that “[i]t is the obligation of the appellant to assemble a proper record on appeal . . . An appellant’s record on appeal must contain all of the relevant papers before the Supreme Court. . . Appeals that are not based upon complete and proper records must be dismissed” (Fernald v Vinci, 13 AD3d 333, 334 [2004], quoting Garnerville Holding Co. v IMC Mgt., 299 AD2d 450 [2002]; see Gaffney v Gaffney, 29 AD3d 857 [2006]; Gerhardt v New York City Tr. Auth., 8 AD3d 427 [2004]).
In the present matter, the petitioners presented a record which failed to include all the relevant documents that were before the Supreme Court. Because of this inadequate record, the appeal must be dismissed. Miller, J.E, Schmidt, Ritter and Angiolillo, JJ., concur.